DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed February 9, 2021 canceling claims 7 and 9 has been entered.  Claims 1-6 were previously canceled.  Claim 8 is currently pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 8 of the instant application claims a method for treating c-myc driven cancer comprising administering an effective amount of CG-RS-44  
    PNG
    media_image1.png
    171
    168
    media_image1.png
    Greyscale
.
The closest related prior art is Zhao et al. (2004, Bioorganic and Medicinal Chemistry Letters, 14, pages 1333-1337) and Fujimori et al. (J. Comb. Chem. 2003, 5, pages 625-631).
Zhao et al. teaches pyridines substituted at 2, 4, and 6 positions useful for the development of new anticancer agents (abstract).  Zhao et al. describes the synthesis of 

    PNG
    media_image2.png
    125
    145
    media_image2.png
    Greyscale
 wherein 
    PNG
    media_image3.png
    192
    860
    media_image3.png
    Greyscale
 (page 1334).  Zhao et al. discloses that the compounds are cytotoxic against a variety of tumor cell lines and thus are used in a method of treating cancer (page 1336).  
However, Zhao et al. does not teach CG-RS-44 as claimed in instant claim 8.
Fujimori et al. teaches that pyridine derivatives are an important part of the repertoire in the discovery of new pharmaceuticals and agrochemicals (abstract).  Fujimori et al. teaches the Krohnke synthesis of 2, 4, 6-trisubstituted pyridines which is ideal for combinatorial applications (abstract).  Fujimori et al. teaches that a 220 member Krohnke pyridine library was prepared on JandaJel using a combined split-mix and parallel strategy affording 55 pools of four members each after cleavage from the resin (abstract).  Fujimori et al. teaches the building block toolboxes for the Krohnke pyridine library wherein the aldehydes contribute diversity at R1 and the methyl ketones contribute diversity at R2 and R3 (figure 1 page 626).  Scheme 2 on page 627 of 
Fujimori et al. teaches the preparation of several compounds including:
  
    PNG
    media_image4.png
    172
    316
    media_image4.png
    Greyscale
(CG-RS-44).
However, Fujimori et al. does not teach or suggest a method of treating c-myc driven cancer comprising the administration CG-RS-44.
Accordingly, claim 8 of the instant application is novel and non-obvious over the closest related prior art.


Conclusion
Claim 8 is allowed.  Claims 1-7 and 9 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM